Title: From Benjamin Franklin to Henry Laurens, 12 April 1782
From: Franklin, Benjamin
To: Laurens, Henry


Sir,
Passy, Apl. 12. 1782.
I should sooner have paid my Respects to you by Letter if I had not till lately expected you here, as I understood it to be your Intention. Your Enlargement gave me great Pleasure; and I hope that the Terms exacted by the late Ministry will now be relax’d; especially when they are informed that you are one of the Commissioners appointed to treat of Peace. Herewith I send you a Copy of the Commission; the Purport of which you can Communicate to the Ministers if you find it proper. If they are disposed to make Peace with us and our Ally at the same time, I will on Notice from you, send to Mr Jay to prepare for Meeting at such Time and Place as shall be agreed on. As to our treating separately, and quitting our present Alliance, which the late Ministry seem’d to desire, it is impossible. Our Treaties, and our Instructions, as well as the honour and Interest of our Country forbid it. I will communicate those Instructions to you as soon as I have the Pleasure of seeing you. If you have occasion for Money, please to acquaint me with the Sum you desire, and I will endeavour to supply you.

With very great Esteem & Respect, I have the Honour to be, Sir, Your most obedient & most humble Servant.
B Franklin
Honble. Hy: Lawrens Esqre
 
Endorsed: Recd 28th. Answd. 30th.
Notation: Benjamin Franklin— Passy 12th April 1782.
